Per CuriaM:
We listened with great interest to the argument of our able and learned brother in behalf of the appellants and have examined with much care the numerous authorities to which he referred. None of them, we think, go to the extent claimed by him. It is admitted that the order which is sought to be amended is precisely as the Judge dictated it, and this order has been construed by the decision of this Court. 109 N. C., 346. It is now insisted that this construction is not what the Judge intended, and we are asked to practically reverse our decision by allowing the order to bo amended so as to convey the real intention of the Judge in making it. Undoubtedly the Courts have an inherent power to correct their records so as to make them speak the truth, but this principle does not apply here, as the record contains the exact language of the Judge, and the only objection urged is that we have construed it erroneously, or that he did not express it in such a way as to convey his true meaning. It must be manifest that if such an amendment can be allowed there will never be an end to litigation. We think the ruling of his Honor should be Affirmed.